[Cite as State v. Weber, 2021-Ohio-1804.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     HOCKING COUNTY

STATE OF OHIO,                  :     Case No. 20CA6
                                :
     Plaintiff-Appellee,        :
                                :
     v.                         :     DECISION AND JUDGMENT
                                :     ENTRY
DAVID P. WEBER, JR.,            :
                                :
     Defendant-Appellant.       :     RELEASED: 05/24/2021
                                :
______________________________________________________________________
                            APPEARANCES:

Ryan R. Black, Hocking County Prosecutor, Logan, Ohio, for Appellee.

Ryan Shepler, Logan, Ohio, for Appellant.
______________________________________________________________________

Wilkin, J.

        {¶1} This is an appeal from a decision of the Hocking County Court of Common

Pleas that accepted appellant, David P. Weber, Jr.’s (“appellant”) guilty plea for gross

sexual imposition (“GSI”), and sentenced him to a four-year term in prison. Appellant

argues that the trial court erred in accepting his plea because it failed to comply with

Crim.R. 11(C). After reviewing the appellant’s arguments, the trial court’s record, and

the applicable law, we overrule appellant’s single assignment of error, and affirm the

trial court’s judgment entry of conviction.

                                            BACKGROUND

        {¶2} On April 13, 2018, the state charged appellant with rape in violation of R.C.

2907.02(A)(1)(b) and (B), a first-degree felony; and GSI in violation of R.C.

2907.05(A)(4), a fourth-degree felony. On June 7, 2018, the trial court held a plea
Hocking No. 20CA6                                                                          2


hearing during which appellant agreed to plead guilty to an amended GSI charge, a

third-degree felony, and in return the state dismissed the rape charge. After a colloquy

with the appellant, the court accepted the plea and sentenced appellant to four years in

prison.

      {¶3} On March 30, 2020, appellant filed a motion for leave to file a delayed

appeal. On July 15, 2020, this court granted his motion. Appellant now presents a

single assignment of error.

                                  ASSIGNMENT OF ERROR

          THE TRIAL COURT ERRED BY ACCEPTING APPELLANT’S GUILTY PLEA
                           WITHOUT FURTHER INQUIRY

      {¶4} Appellant argues that his plea was not voluntary, intelligent, and knowing

because the trial court did not strictly comply with Crim.R. 11(C) pursuant to State v.

Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, 151 N.E.2d 617. Appellant alleges that his

responses to the trial court’s colloquy raised questions as to whether he understood his

plea. Appellant cites the following exchanges with the trial court during the plea hearing

in support:

       Appellant: I’m L.D.
       Court: You’re what?
       Appellant: Learning disability.
       Court: Oh, you have some sort of learning disability? What kind of disability do
       you have?
       Appellant: Just through school.
       Court: Through school? All right?
       Appellant: When I was going to school I had a hard time.
       Court: So you had some learning problems?
       Appellant: Couldn’t read real well.

  Appellant also cites the following exchange at the sentencing hearing:

       Appellant: I didn’t do nothing. Tried—
       Court: Sir—
Hocking No. 20CA6                                                                          3


       Appellant: —to help.
       Court: Sir, be quiet.
       Appellant: I’m sorry, I just—

 Finally, appellant cites the following exchange during allocution:

       Appellant: Sorry for everything, I guess.
       Counsel: You can say that louder if you want.
       Appellant: I’m just sorry.
       Court: Sorry?
       Appellant: Yeah, I didn’t—I didn’t want—I didn’t hurt nobody. I didn’t do—
       Court: Well, the jury says—
       Appellant: —feel like I really done—
       Court: —that’s true according what the victims have said.
       Appellant: I understand that, but the kid spoke to me for awhile.
       Appellant: Yeah. But, yeah, just sorry.
       Court: All right.
       Appellant: That’s all I can do.

       {¶5} Appellant argues his responses during the colloquy obligated the trial court

to make additional inquiry into whether appellant understood his plea, citing State v.

Mink, 101 Ohio St.3d 350, 2004-Ohio-1580, 805 N.E.2d 1064, ¶ 66. Appellant also

cites State v. Nickell, 6th Dist. Wood No. WD-07-015, 2008-Ohio-1571 in support of his

appeal. Therefore, appellant argues that his plea should be vacated.

       {¶6} In response, the state asserts that a trial court strictly complies with

Crim.R.11(C)(2)(c) when it orally advises a defendant in a manner reasonably

intelligible to a defendant that the plea waives the rights enumerated in the rule. The

state argues that the trial court herein strictly complied with the requirements of Crim.R.

11(C)(2)(c). The state claims that appellant’s counsel informed the court that he had

reviewed the plea documents with appellant and that appellant understood the

documents. Therefore, the state maintains appellant’s plea was knowing, voluntary,

and intelligent, and this court should affirm the trial court’s judgment of conviction.
Hocking No. 20CA6                                                                             4


                                                 I. LAW

      {¶7} “Crim.R. 11 governs the process of entering a plea.” State v. Sarkozy, 117

Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 8. “A defendant enters a plea in

a knowing, intelligent, and voluntary manner when the trial court fully advises the

defendant of all the constitutional and procedural protections set forth in Crim.R. 11(C)

that a guilty plea waives.” State v. Day, 4th Dist. Adams No. 19CA1085, 2019-Ohio-

4816, 149 N.E.2d 122, ¶ 23, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

893 N.E.2d 462, ¶ 25. To achieve that goal, “the trial court should engage in a dialogue

with the defendant as described in Crim.R. 11(C).” State v. Ruby, 4th Dist. Adams No.

3CA780, 2004-Ohio-3708, ¶ 8, citing Crim.R. 11(C)(2)(a). During that colloquy, the

court may not accept a plea in a felony case under Crim.R. 11(C)(2) without doing all of

the following:

      (a) Determining that the defendant is making the plea
      voluntarily, with understanding of the nature of the charges and of
      the maximum penalty involved, and if applicable, that the defendant is
      not eligible for probation or for the imposition of community
      control sanctions at the sentencing hearing.
      (b) Informing the defendant of and determining that the
      defendant understands the effect of the plea of guilty or no contest, and
      that the court, upon acceptance of the plea, may proceed with judgment
      and sentence.
      (c) Informing the defendant and determining that the defendant
      understands that by the plea the defendant is waiving the rights to jury
      trial, to confront witnesses against him or her, to have compulsory
      process for obtaining witnesses in the defendant's favor, and to require
      the state to prove the defendant's guilt beyond a reasonable doubt at a
      trial at which the defendant cannot be compelled to testify against
      himself or herself.

Crim.R. 11(C)(2).

       {¶8} In reviewing a defendant’s non-constitutional rights (maximum penalty

involved, understanding effect of plea, etc.), a trial court must substantially comply with
Hocking No. 20CA6                                                                          5


Crim.R. 11(C)(2)(a) and (b). State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, 897

N.E.2d 621, ¶ 18. “ ‘[S]ubstantial compliance’ means that ‘under the totality of the

circumstances the defendant subjectively understands the implications of his plea and

the rights he is waiving.’ ” State v. Morrison, 4th Dist. Adams No. 07CA854, 2008-Ohio-

4913, ¶ 9, quoting, State v. Puckett, 4th Dist. Scioto No. 3CA2920, 2005-Ohio-1640, ¶

10, citing State v. Stewart, 51 Ohio St.2d 86, 364 N.E.2d 1163 (1977); State v. Carter,

60 Ohio St.2d 34, 396 N.E.2d 757 (1979).

       {¶9} In contrast, when reviewing a defendant’s constitutional rights (right to a jury

trial, right to call witnesses, etc.), a trial court must strictly comply with Crim.R.

11(C)(2)(c). Veney at ¶ 18. However, “strict compliance does not mean literal

compliance.” State v. Adams, 4th Dist. Washington No. 15CA44, 2016-Ohio-2757, ¶

11, citing State v. Kerns, 4th Dist. Highland No. 15CA6, 2016-Ohio-63, ¶ 30–33. A

court does not need to engage in “a word-for-word recitation of the criminal rule, so long

as the trial court actually explains the rights to the defendant.” Id. at ¶ 12, citing

Veney at ¶ 27.

       {¶10} “The ultimate inquiry when reviewing a trial court's acceptance of a

guilty plea is whether the defendant entered the plea in a knowing, intelligent,

and voluntary manner.” State v. Day, 4th Dist. Adams No. 19CA1085, 2019-Ohio-4816,

¶ 23, 149 N.E.3d 122, citing Veney at ¶ 7. “In determining whether a guilty or no

contest plea is knowing, intelligent, and voluntary, an appellate court must examine

the totality of the circumstances through a de novo review of the record to ensure that

the trial court complied with constitutional and procedural safeguards.” State v. Meade,

4th Dist. Scioto No. 17CA3816, 2018-Ohio-3544, ¶ 6, citing State v. Billiter, 4th Dist.
Hocking No. 20CA6                                                                              6


Scioto No. 15CA3720, 2018-Ohio-733, ¶ 15, citing State v. Cooper, 4th Dist. Athens No.

11CA15, 2011-Ohio 6890, ¶ 35. “A guilty plea that is not entered into knowingly,

intelligently, and voluntarily is void.” State v. Collins, 4th Dist. Lawrence No. 18CA11,

2019-Ohio-3428, ¶ 7, citing State v. Moore, 165 Ohio App.3d 538, 2006-Ohio-114, 847

N.E.2d 452, ¶ 22 (4th Dist.), citing McCarthy v. United States, 394 U.S. 459, 466, 89

S.Ct. 1166, 22 L.Ed.2d 418 (1969).

                                            II. ANALYSIS

                                  1. Appellant’s Legal Authority

      {¶11} Appellant argues that Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, 151

N.E.2d 617, requires strict compliance with Crim.R. 11(C) to ensure that a defendant’s

plea is voluntary. Appellant appears to suggest that Miller requires strict compliance

with Crim.R. 11(C) in its entirety. We disagree. Miller does not address, and therefore

does not alter existing jurisprudence regarding the requirement that a trial court must

substantially comply with Crim.R. 11(C)(2)(a) and (b), which addresses non-

constitutional rights. Rather, Miller “reaffirm[ed]” that a trial court must strictly comply

with Crim.R. 11(C)(2)(c) when informing a defendant of the constitutional rights that he

or she will waive in pleading guilty or no contest to a crime, and that “a failure to do so

cannot be deemed harmless.” Miller at ¶ 16. Miller further explained that “a trial court

strictly complies with Crim.R. 11(C)(2)(c) when in its plea colloquy with the defendant, it

advises the defendant in a manner reasonably intelligible to the defendant that the plea

waives the rights enumerated in the rule.” Id. at ¶ 19. Therefore, aside from explaining

or clarifying what strict compliance means, we find that Miller does not alter the law set

forth in this decision regarding compliance with Crim.R. 11(C).
Hocking No. 20CA6                                                                           7


      {¶12} Appellant also cites Mink, 101 Ohio St.3d 350, 2004-Ohio-1580, 805 N.E.2d

1064 in support of his argument that his responses during the colloquy required the trial

court to inquire further into whether he understood the plea agreement. In Mink the

court, in pertinent part, stated: “[a]dditional inquiry is necessary into a defendant's

mental state once a defendant seeking to enter a guilty plea has stated that he is under

the influence of drugs or medication.” Id. at ¶ 66. There is no evidence that appellant

was on any medication. Therefore, Mink provides no support for appellant’s argument.

      {¶13} Finally, appellant cites Nickell, 6th Dist. Wood No. WD-07-015, 2008-Ohio-

1571. We also find that Nickell is not persuasive to our analysis. In Nickel, the court of

appeals reversed the trial court’s acceptance of appellant’s no-contest plea in pertinent

part finding her plea was not supported by competent credible evidence that her plea

was knowing, or intelligent. Id. at ¶ 130. The record in Nickell was replete with

evidence that appellant’s plea was not knowing or intelligent. For example, the court of

appeals found:

               [A]ppellant had great difficulty in focusing on or understanding
        the court’s questions. When she indicated that she did not understand,
        the court or her attorney continued to merely repeat the question. She
        was not asked to explain in her own words what had been said or what
        she understood. Her “yes” or “yeah” answer often came only after the
        question was repeated by both the court and her attorney several times.
        If appellant understood any given question, within mere moments, her
        subsequent responses signaled that she did not, in fact, retain that
        understanding as it applied to the proceedings as a whole.
               Thus, even with the repetitive coaxing and questioning, appellant
        was unable to sufficiently focus on and comprehend the nature and
        objectives of the proceedings. Many of appellant’s answers were non-
        responsive, indicating that she clearly did not understand that under a
        no contest plea, she would likely be found guilty, or even why she had
        been charged with the offense.
               Even the court itself expressed that it had difficulty discerning
        whether appellant's inability to comprehend was due to lack of
        education or mental health issues. Nothing in the record indicates that
Hocking No. 20CA6                                                                            8


        appellant was “faking it,” nor did the trial court make such a finding.
        Instead, we conclude that appellant's ability to understand or to become
        “educated” as to the legal issues involved was inextricably intertwined
        with her mental health and medication issues. Consequently, we
        conclude that the record shows that, due to her mental illness and
        somewhat limited cognitive abilities, appellant was unable to fully
        participate in her defense or to appreciate the ramifications of the no
        contest plea and subsequent conditions of sentencing.

Id. at ¶ 116-118.

      {¶14} Unlike in Nickell, there was no need for “repetitive coaxing and questioning”

of appellant herein by counsel or the court, and his answers to the trial court’s questions

were responsive and appropriate. There is also no evidence that appellant had “mental

health [or] medication issues.” Therefore, we find Nickell is distinguishable from the

case at bar.

                                   2. Appellant’s Plea Hearing

      {¶15} At the beginning of appellant’s plea hearing, the trial court prefaced the

colloquy by stating: “[i]f at any time you don’t understand what we are talking about, I

want you to stop me so we can discuss your questions.” “If at any time you want to stop

and talk to your attorney, we can stop and do that.” Appellant had few questions, none

that went unanswered, and his responses during the colloquy indicate that he

understood the nature of the proceedings, and his guilty plea.

       {¶16} The trial court asked appellant if he understood his constitutional rights,

and appellant responded affirmatively. Appellant also acknowledged that his counsel

had explained to him his constitutional rights. Additionally, the trial court asked

appellant if he understood that by pleading guilty he would be giving up his right to a

jury trial, to compel witnesses to testify, to confront witnesses, to require the state to

prove appellant’s guilt beyond a reasonable doubt, and his right to remain silent. Each
Hocking No. 20CA6                                                                           9


time, appellant responded affirmatively. We find that the trial court advised appellant in

a manner reasonably intelligible regarding the constitutional rights he would be giving

up by pleading guilty. At no time did appellant claim that he did not understand his

constitutional rights, or that he was waiving them by pleading guilty. Therefore, we find

that the trial court strictly complied with Crim.R. 11(C)(2)(c).

       {¶17} The trial court also discussed appellant’s non-constitutional rights. During

the colloquy, the trial court asked appellant if he was threatened into accepting the plea,

or promised anything, aside from the plea itself. Appellant responded negatively to both

questions. Appellant acknowledged to the court that he understood that it was not

bound to accept his plea; and he had reviewed with his attorney possible defenses, the

evidence, discovery from the state, and plea arrangements offered by the state.

Appellant further informed the court that he had no mental or emotional illness that

would affect his ability to voluntarily enter the plea. He also confirmed that he was not

under the influence of drugs or alcohol at the time of the hearing, or within the last

seven days. The court noted that appellant was “making eye contact and his body

language is appropriate.” Finally, appellant acknowledged that he was aware of the

maximum penalty for GSI, that the court could proceed immediately to sentencing after

accepting the plea, and that his counsel had “been very good” in representing him.

Again, appellant did not have any questions, or otherwise indicate that he did not

understand the proceedings. Therefore, we find that the trial court substantially

complied with Crim.R 11(C)(2)(a) and (b) in its colloquy with appellant.

       {¶18} Appellant did inform the trial court that he had a learning disability.

However, he also admitted to the court that he had graduated from high school and,
Hocking No. 20CA6                                                                               10


although he had trouble with large words, he could read. The court confirmed that

appellant’s counsel had reviewed the plea documents with appellant, and he (counsel)

was confident that appellant understood those documents. The court further asked

appellant if he had “any sort of physical or mental impairment that might in any way

affect your capacity to understand what we are doing here today, or understand what

you and I are talking about, or would affect your ability to make a free and voluntary

choice as to whether to plead guilty or not?” Appellant responded: “No sir.” We find

that to the extent that appellant has a learning disability, it did not impair his ability to

understand the nature of the plea hearing, or his plea. See State v. Moore, 8th Dist.

Cuyahoga Nos. 108962, 108963, and 108964, 2020-Ohio-3459, ¶ 42 (“The record

contains no ‘indicia of incompetence’ on the part of Moore. There is nothing to suggest

that any mental condition or learning disability Moore may have had (or the

consequences of any prior drug use or abuse) precluded him from understanding the

nature and objective of the proceedings against him, in assisting in his defense or in

otherwise entering knowing, intelligent and voluntary guilty pleas.”).

       {¶19} Appellant also alleges that he did not understand his plea based on several

statements he made during his sentencing and allocution, such as “I didn’t do nothing”

and “I didn’t hurt nobody.” These isolated statements, made after the court accepted

appellant’s plea, stand in stark contrast to the significant amount of discussion between

appellant and the court during the colloquy that plainly indicates that appellant

understood the nature of the plea hearing and his plea. We point out the following

exchange as an example:

       Court: [H]ave you read the charge you’re pleading to?
       Appellant: Yes.
Hocking No. 20CA6                                                                        11


       Court: Do you understand the allegations?
       Appellant: Yes, sir.
       Court: Have you and your attorney carefully reviewed the charge?
       Appellant: Yes.
       Court: Do you have any questions about the elements of the offense you’re
       pleading guilty to?
       Appellant: No, sir.
       Court: Do you understand that if you plead guilty to this offense, you’re making a
       complete admission that you committed the allegations?
       Appellant: Yes, sir.

       {¶20} We find that neither appellant’s learning disability, nor his other responses

during the colloquy with the trial court indicate that he did not understand the nature or

consequences of the plea.

                                      CONCLUSION

       {¶21} Based on the totality of the circumstances, we find that appellant’s plea

was voluntary, knowing, and intelligent. Therefore, the trial court complied with Crim.R.

11(C) before accepting appellant’s plea. Accordingly, we overrule appellant’s sole

assignment of error, and affirm the trial court’s judgment entry of conviction.



                                                        JUDGMENT AFFIRMED.
Hocking No. 20CA6                                                                           12


                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Hocking
County Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously
posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that
court. If a stay is continued by this entry, it will terminate at the earlier of the expiration
of the 60-day period, or the failure of the appellant to file a notice of appeal with the
Supreme Court of Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the
Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court of
Ohio dismisses the appeal prior to expiration of 60 days, the stay will terminate as of the
date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

         Abele, J. & Hess, J.: Concur in Judgment and Opinion.


                                                      For the Court,


                                                BY: ________________________
                                                    Kristy S. Wilkin, Judge


                               NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.